Citation Nr: 1137811	
Decision Date: 10/07/11    Archive Date: 10/11/11

DOCKET NO.  07-29 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas



THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for myasthenia gravis, claimed as secondary to heart murmur, status post aortic valve replacement.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESSES AT HEARING ON APPEAL

Appellant & Spouse

ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to September 1965.
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Little Rock, Arkansas, that denied the benefits sought on appeal.  

The issue of entitlement to service connection for a lung disorder, to include as secondary to the Veteran's service-connected heart disability, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In August 2011 the Veteran was notified that the Veterans Law Judge who presided over his August 2008 hearing is no longer employed by the Board.  In light of this and pursuant to applicable law, the Veteran was afforded the opportunity for a new hearing.  38 U.S.C.A. § 7107(c); 38 C.F.R. §§ 20.707, 20.717.  That same month, the Veteran responded that he would like to be scheduled for another hearing at his local regional office.  It is the RO's responsibility to schedule such hearings.  The matter must be remanded for this purpose.

Accordingly, the case is REMANDED for the following action:

Undertake all appropriate scheduling action for a 
personal hearing before a member of the Board at the Veteran's local regional office.  The Veteran should be apprised of the soonest available date for such a hearing, and should be informed of his right to have a videoconference hearing as an alternative.  Notice should be sent to the Veteran in accordance with applicable regulations.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).




